Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 9-16, 19 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Clark (US Pub. 2006/0075060).
Regarding independent claims 1, 9 and 14, Clark discloses an apparatus comprising: 
a processor (Fig.1: Node 12A) comprising an instruction set including a plurality of memory access requests ([0036]: a processor core 18A-18D may comprise circuitry that is designed to execute instructions defined in a given instruction set architecture); 
an additional processor (Fig.1: Node 12B) comprising an additional instruction set including a portion of the instruction set of the processor (Fig.1: Node 12A), wherein the additional processor (Fig.1: Node 12B) is configured to execute the portion of the instruction set of the processor (Fig.1: Node 12A) ([0036]: a processor core 18A-18D may comprise circuitry that is designed to execute instructions defined in a given instruction set architecture); 
a first memory controller (Fig.1: Memory Controller 22A) coupled to the processor (Fig.1: Node 12A), wherein the memory controller (Fig.1: Memory Controller 22A) is configured to receive a first portion of the plurality of memory access requests and to provide first address/control information to a first control logic responsive to the first portion of the plurality of memory access requests (Fig.1 and [0032]: Each node 12A-12B may include a memory map (e.g. in the bridge 20A) used to determine which addresses are mapped to which memories 14A-14B, and hence to which node 12A-12B a memory request for a particular address should be routed. The memory controllers 22A-22B may comprise control circuitry for interfacing to the memories 14A-14B. Additionally, the memory controllers 22A-22B may include request queues for queuing memory requests, etc.);
a second memory controller (Fig.1: Memory Controller 22B) coupled to the additional processor (Fig.1: Node 12B), wherein the second memory controller (Fig.1: Memory Controller 22B) is configured to receive a second portion of the plurality of memory access requests and to provide second address/control information to a second control logic responsive to the second portion of the plurality of memory access requests (Fig.1 and [0032]: Each node 12A-12B may include a memory map (e.g. in the bridge 20A) used to determine which addresses are mapped to which memories 14A-14B, and hence to which node 12A-12B a memory request for a particular address should be routed. The memory controllers 22A-22B may comprise control circuitry for interfacing to the memories 14A-14B. Additionally, the memory controllers 22A-22B may include request queues for queuing memory requests, etc.).

Regarding claim 2, Clark teaches a bus communicatively coupling the processor and the additional processor, wherein the processor is configured to provide the portion of the instruction set to the additional processor as the additional instruction set (Fig.1 and [0036]: a processor core 18A-18D may comprise circuitry that is designed to execute instructions defined in a given instruction set architecture);.
Regarding claim 3, Clark teaches wherein the bus is utilized to maintain cache coherency between the processor and the additional processor (Fig.1 and [0030]: Cache coherent communication may be defined for the interface).
Regarding claim 10, Clark teaches wherein the additional processor comprises reconfigurable logic that is reconfigurable to have any one of a plurality of predefined extended instruction sets for extending the portion of the instruction set of the processor (abstract: the second processor core is configured, responsive to executing a store operation that updates at least one byte in the address range, to signal the first processing core).
Regarding claim 11, Clark teaches wherein the processor comprises a first translation table to translate virtual addresses to physical addresses, and wherein the additional processor comprises a second translation table to translate virtual addresses to physical addresses, and wherein the first translation table and the second translation table have common translation entries (Fig.1 and [0036] Generally, a processor core 18A-18D may comprise circuitry that is designed to execute instructions defined in a given instruction set architecture. That is, the processor core circuitry may be configured to fetch, decode, execute, and store results of the instructions defined in the instruction set architecture. The processor cores 18A-18D may comprise any desired configurations, including superpipelined, superscalar, or combinations thereof. Other configurations may include scalar, pipelined, non-pipelined, etc. Various embodiments may employ out of order speculative execution or in order execution. The processor core may include microcoding for one or more instructions or other functions, in combination with any of the above constructions. Various embodiments may implement a variety of other design features such as caches, translation lookaside buffers (TLBs), etc.).
Regarding claim 12, Clark teaches wherein the additional processor is configured to issue ae memory interleave system a virtual address for a sub-cache-block access request (Fig.1).
Regarding claim 13, Clark teaches an additional memory controller coupled to the additional processor, wherein the additional memory controller is configured to receive an additional portion of the plurality of memory access requests and to provide additional address/control information responsive to the additional portion of the plurality of memory access requests (Fig.1 and [0032]: Each node 12A-12B may include a memory map (e.g. in the bridge 20A) used to determine which addresses are mapped to which memories 14A-14B, and hence to which node 12A-12B a memory request for a particular address should be routed. The memory controllers 22A-22B may comprise control circuitry for interfacing to the memories 14A-14B. Additionally, the memory controllers 22A-22B may include request queues for queuing memory requests, etc.).
Regarding claim 15, Clark teaches wherein the fixed instruction set corresponds to an x86 instruction set (Fig.1 and [0007]: x86 instruction set).
Regarding claim 16, Clark teaches wherein the additional processor is configured to execute the portion of the fixed instruction set of the first heterogeneous processor (Fig.1 and [0036]: a processor core 18A-18D may comprise circuitry that is designed to execute instructions defined in a given instruction set architecture).
Regarding claim 19, Clark teaches wherein the reconfigurable instruction set of the second heterogeneous processor further includes a plurality of pre-defined instruction sets that are loaded onto the second heterogeneous processor for use by the second heterogeneous processor in processing the portion of the fixed instruction set of the first heterogeneous processor (abstract: the second processor core is configured, responsive to executing a store operation that updates at least one byte in the address range, to signal the first processing core).
Regarding claim 20, Clark teaches wherein the apparatus corresponds to a field programmable gate array (FPGA) or a GPU ([0020]: Exemplary embodiments are described below that include processor cores implementing the .times.86 instruction set architecture (including at least the SSE3 extensions that define the MONITOR and MWAIT instructions, and may include other extensions such as the AMD64.TM. extensions or any other extensions)).

Reasons of Allowance
Claims 4-8, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 4 and 17 identify the distinct features “a first memory comprising a first plurality of memory elements and the first control logic, wherein the first control logic is configured to decode the first address/control information and to provide the first decoded address/control information to at least one of the first plurality of memory elements to control data transfer over multiple data channels of the first memory; and a second memory comprising a second plurality of memory elements and the second control logic, wherein the second control logic is configured to decode the second address/control information and to provide the second decoded address/control information to at least one of the second plurality of memory elements to control data transfer over multiple data channels of the second memory", which are not taught or suggested by the prior art of records.
Claims 4-8, 17 and 18 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 4-8, 17 and 18 are hereby allowed.







Response to Arguments
Applicant’s arguments filed on 02/11/2022 have been fully considered but they are not persuasive.

1st Point of Argument
Regarding Applicant’s remarks on pages 11-12, the applicants argue that Clark does not teach that a first memory controller coupled to the processor, wherein the memory controller is configured to receive a first portion of the plurality of memory access requests and to provide first address/control information to a first control logic responsive to the first portion of the plurality of memory access requests.
In response, Clark clearly teaches that a first memory controller (Fig.1: Memory Controller 22A) coupled to the processor (Fig.1: Node 12A), wherein the memory controller (Fig.1: Memory Controller 22A) is configured to receive a first portion of the plurality of memory access requests and to provide first address/control information to a first control logic responsive to the first portion of the plurality of memory access requests (Fig.1 and [0032]: Each node 12A-12B may include a memory map (e.g. in the bridge 20A) used to determine which addresses are mapped to which memories 14A-14B, and hence to which node 12A-12B a memory request for a particular address should be routed. The memory controllers 22A-22B may comprise control circuitry for interfacing to the memories 14A-14B. Additionally, the memory controllers 22A-22B may include request queues for queuing memory requests, etc.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135